                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:17-CR-147-1-FL


 UNITED STATES OF AMERICA                    )
                                             )
           v.                                )
                                             )                       ORDER
 STACEY TREMAINE JOHNSON                     )



       This matter comes now before this Court on oral motion of the United States, by and

through the United States Attorney for the Eastern District of North Carolina, to allow the transfer

of custody of the exhibits described to Lonnie Waddell of the Wilmington Police Department

(Federal Bureau oflnvestigation Task Force Officer).

       IT IS HEREBY ORDERED that the following exhibits admitted into evidence on

November 19, 2018 be transferred to Lonnie Waddell to be retained in his custody until this case

is completed, including any matters on appeal:

                Gov't. Exhibit No.:                          Description of the Evidence:

                       6                                     Glock 23 .40 caliber handgun

                       7                                     Cocaine Base 12.4 grams

                       17                                    DNA Swab - Grip and Trigger

                       18                                    DNA Swab - Magazine

                       19                                    DNA Swab - Buccal Swab

                       43                                    11 rounds of ammunition
                                                               and magazine

                       44                                    1 round of ammunition

                                                 1
       SO ORDERED this the 19th day of November, 2018.



                                           Louise W. Flanagan
                                           United States District Judge




SO ACKNOWLEDGED:




Tobin W. Lathan, Assistant U.S. Attorney




                                              2
